Department of Health and Human Services

DEPARTMENTAL

APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,

Complainant

Vv.

S & D Petroleum, Inc.
d/b/a Clark,

Respondent.

Docket No.

FDA Docket No. F

C-13-1310
DA-2013-H-1113

Decision No. CR2994

Date: Novem

INITIAL DECISION AND

The Center for Tobacco Products (CTP)

ber 13, 2013
DEFAULT JUDGMENT

filed an Administrative Complaint

(Complaint) against Respondent, S & D Petroleum, Inc. d/b/a Clark, alleging facts

and legal authority sufficient to justify th
$500. Respondent did not timely answer

ie

imposition of a civil money penalty of
e Complaint, nor did Respondent

t

request an extension of time within which to file an answer. Therefore, I enter a

default judgment against Respondent an
penalty in the amount of $500.

order that Respondent pay a civil money

CTP began this case by serving a Complaint on Respondent and filing a copy of

the Complaint with the Food and Drug A

dministration’s (FDA) Division of

Dockets Management. The Complaint al

leges that Respondent’s staff unlawfully

sold cigarettes to minors and failed to verify that the cigarette purchasers were of
sufficient age, thereby violating the Federal Food, Drug, and Cosmetic Act (Act)

and its implementing regulations found at
money penalty of $500.

it 21 C.F.R. Part 1140. CTP seeks a civil
On September 17, 2013, CTP served the Complaint on Respondent by United
Parcel Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), lam
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Clark, an establishment that sells tobacco products and is
located at 3614 State Road 37, Mitchell, Indiana 47446. Complaint § 3.

¢ On October 8, 2012, an FDA-commissioned inspector observed that “‘a
person younger than 18 years of age was able to purchase a package of
Timber Wolf Long Cut Wintergreen smokeless tobacco . . . at
approximately 6:29 PM ...[.]” The inspector also noted that “the minor’s
identification was not verified before the sale . . . on October 8, 2012... .”
Complaint § 10.

¢ On November 29, 2012, CTP issued a Warning Letter to Respondent
detailing the inspector’s observations from October 8, 2012. The letter
explained that the inspector’s observations constituted violations of
regulations found at 21 C.F.R. § 1140.14(a) and (b)(1). In addition to
describing the violations, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if it failed to correct the violation. The letter also stated that it
was Respondent’s responsibility to comply with the law. Complaint § 10.

e United Parcel Service records show that “Haffner” received the Warning
Letter on November 30, 2012, but the FDA did not receive a response to it.
Complaint § 11.
e On March 4, 2013, FDA-commissioned inspectors documented additional
violations of 21 C.F.R. Part 1140 during another inspection of
Respondent’s establishment. The inspectors noted that “‘a person younger
than 18 years of age was able to purchase a package of Grizzly Premium
Wintergreen Long Cut smokeless tobacco . . . at approximately 5:28 PM
ET ...[.]” The inspectors also noted that “the minor’s identification was
not verified before the sale... on March 4, 2013... .” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), retailers are prohibited from selling smokeless tobacco to
any person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a
retailer must verify, by means of photo identification containing the bearer’s date
of birth, that no purchaser of smokeless tobacco is younger than 18 years of age.

Here, Respondent violated 21 C.F.R. § 1140.14(a) on October 8, 2012, and March
4, 2013, when its staff sold smokeless tobacco to minors. Respondent also
violated 21 C.F.R. § 1140.14(b)(1) on those same dates when its staff did not
verify, by checking the tobacco purchaser’s photographic identification, that a
tobacco purchaser was18 years of age or older. Respondent’s actions and
omissions on multiple occasions at the same retail outlet constitute violations of
law for which a civil money penalty is merited. Accordingly, I find that a civil
money penalty of $500 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

